Dismissed and Memorandum Opinion filed August 16, 2007







Dismissed
and Memorandum Opinion filed August 16, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00368-CV
____________
 
NOBLE CHARITIES FOUNDATION I, L.P.;
CHARLES MYERS; JAMES REBEL, f/k/a JAMES GAY; NEWPORT SERVICES COMPANY, L.P.;
NOBLE CHARITIES FOUNDATION
RICHMOND, L.P.; HOWS GROUP L.L.C.; MASTER HOLDING COMPANY LTD.; LONDON SERVICE,
L.P.; and ROMAN SERVICES, L.L.C.; Appellants
 
V.
 
KNA PARTNERS, ET AL., Appellees
 

 
On Appeal from the
165th District Court
Harris County,
Texas
Trial Court Cause
No. 2003-18616
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 26, 2007.  On August 9, 2007, appellants
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
16, 2007.
Panel consists of Justices Anderson, Yates, and Guzman.